EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of August 19, 2022, has been received and entered into the electronic case file. 
The amendment to the specification, which deleted the paragraph following the figure descriptions, acts to overcome the previously given objection to the specification.  The objection has now been withdrawn.
The amendment to the specification and the drawings acts to overcome the previously given rejection under 35 USC 112(a) and (b).  The rejection has now been withdrawn.
Objection to the Reproductions
The reproductions are objectionable for the following reasons:
The amended reproduction 1.2 received on August 19, 2022, is objectionable to due to poor image quality. The reproduction appears to be a blurry low-resolution copy of a copy and is not suitable for publication. See 37 CFR 1.1026, Hague Rule 9, and Part Four of the Administrative Instructions.
Hague Rule 9 (2)(a) states:
Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication.
Applicant should amend reproduction 1.2 so it is higher resolution and in-focus.
The reproductions are objectionable for failing to fully disclose the industrial design because the design has been inconsistently depicted in color and grayscale.  See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement. Applicant should amend the reproductions to use a consistent medium of color drawings or grayscale drawings throughout the design. It is recommended that applicant convert all reproductions to grayscale and remove the reference to color in the specification. 
Reproduction 1.2 is objected to under 35 U.S.C. 132 and 37 CFR 1.121 as introducing new matter. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the amended subject matter at the time the application was filed. See In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the new rectangular broken line boundary to the claim in reproduction 1.2.

    PNG
    media_image1.png
    416
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    507
    media_image2.png
    Greyscale

New rectangular boundary line introduced in reproduction 1.2, where no rectangular feature previously existed.
Suggested amendment - make the broken line boundary match the shape of existing features.

To overcome this portion of the objection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended subject matter or amend the broken line boundary so it follows the shape of existing features, as shown on the right in the annotated figure above.
Replacement Reproductions
When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922